Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on December 1, 2021. 

2. Claims 1 and 3-10 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “inputting a field development plan into a human interface; transferring the field development plan to one or more information handling systems; transferring one or more electronic inputs into the information handling system; running a software program on the information handling system that integrates the electronic inputs with the field development plan to produce an output; sending the output to one or more pieces of equipment; operating the one or more pieces of equipment based at least in part on the output; measuring the operation of the one or more pieces of equipment with one or more sensors; sending a measurement from the one or more sensors back to the information handling system; running the software program with the measurement; updating the output based at least in part on the measurement and the field development plan; and sending an updated output to the one or more pieces of equipment,” in independent claim 1, which are not found in the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

US 9,851,469 to Embid Droz et al. discloses assessing field development plans and ranking the potential of the different plans with a number of parameters or initial conditions, thus considerably reducing the decision time for taking a particular strategy.

NPL to Liu Chun discloses field development plans, establishing an oil field production arrangement model, resolving the model by means of decomposition - coordination principle of objective coordinate algorithm of large-system theory, coordinating the demand of best output arrangement between the whole and each district of the oil field, revising the objective function, and then, inferring the solution algorithm for the model.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.

Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192